Title: To James Madison from John Lamson, 29 December 1801
From: Lamson, John
To: Madison, James


					
						(Duplicate)
						Respected Sir
						Trieste 29th. Decr. 1801
					
					I have the honor to inform You of my safe arrivall at this place on the 23d. inst:  My departure 

from America was retarded by a long and severe indisposition, and after my arrivall in Italy the season 

being Uncommoly wet and my health Unconfirmed was obliged to suspend my Journey for some time.  I 

was received by the Goverment of this City with every possible mark of attention and civility accompanied 

with the strongest assurances of their esteem for the Goverment of the United States and of their sincere 

desire to cultivate their friendship; but as it was necessary to have the approbation of his Majesty the 

Emperor, before I could be permitted to exercise the office of Consul a copy of my commission was Sent 

to the Court of Vienna and in a few days I expect to receive the exequator; as this place (tho’ but little 

known in America) from its particular situation seems to promise a profitable trade I shall endeavor to 

collect and communicate such facts respecting its commerce as may enable the Merchants to Judge of the 

probability of making successfull adventures.
					Your esteemed favor of the 21st. May I found at Florence and duly observe the contents.  The 

appearance of a Navall force in these seas, from the United States will I am perswaded be attended with 

the best consequences and will at once convince the Barbary States, that the United States tho’ desirous 

of peace will not so readily submit to their Unreasonable demands as some of their nearer Neighbors and 

affords an example worthy the immitation of European Nations.  Of the particular situation of this 

squadron I know nothing officially.  Common reports are that the port of Tripoli is blockaded by 

Commodore Dale, and that one or two of their Corsairs have been captured by the vessells of the United 

States; and it is much to be hoped that our commerce in the Mediterranean allready very important and 

fast encreasing may never again be exposed to the numerous vexations it has so long experienced for 

want of protection.
					The short time I have been in this Country does not permit me to say any thing particular of 

politics in General.  All seem to be waiting with anxious expectation the results of the Congress of Amiens 

Upon whose determination the fate of a great part of Italy appears to depend.
					I shall from time to time communicate such information as may appear important or interesting.
					An accurate return of all the American Vessells that have ever visited this port will be forwarded 

You as soon as I can procure the necessary documents from the Custom House.
					Be assured Sir that it will be my highest ambition to render every possible service to the 

squadron of the U. S., or any part of it should circumstances put it in my power, and to be Usefull to the 

Citizens of my native Country who may visit this place, either from motives of buisiness or pleasure, will 

ever be the first of my wishes.  I am Sir with great respect Your Most Obedient and Very Humble Servant
					
						John Lamson
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
